Exhibit 10.1

 

WILLIAM ACHESON
EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into on this
28th day of June 2017, by and between GWG Holdings, Inc., a Delaware corporation
(the Company”) and William Acheson (the “Executive”)

 

RECITALS

 

Executive; and

 

A.The Company desires to amend and restate its Employment Agreement with

 

Company.

 

B.The Executive desires to amend and restate its Employment Agreement with the

 

NOW, THEREFORE, in consideration of the recitals above and the mutual covenants
and promises contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby expressly acknowledged, the Company
and Executive (collectively the “Parties” and each a “Party”) agree as follows:

 

1.Title, Duties and Term of Employment:

 

(a)               Executive will serve as the Chief Financial Officer and
Executive Vice President of the Company and report to the Company’s Chief
Executive Officer and Board of Directors. Executive understands and agrees that
the Company is a rapidly growing and changing organization and the precise
nature of the work of the Chief Financial Officer and Executive Vice President
asked to be completed on behalf of the Company is more expansive than simply
accounting and financial reporting, and may be adjusted from time to time but,
in any event, the duties and responsibilities will include those duties and
responsibilities normally associated with and appropriate for someone in the
position of Chief Financial Officer, which shall include, but not be limited to
items set f01ih an Exhibit A in conjunction with preparing and maintaining the
Company’s financial reporting to the SEC in compliance with GAAP and all
regulatory requirements, providing day-to-day effective oversight of all
operational and regulatory matters, ensuring operational integrity and best
practices; helping the Company to achieve and exceed strategic and operating
goals; presenting and maintaining investor relationships in support of the
strategies and objectives of the Company; advising the Board of Directors
(“Board”) and the Chief Executive Officer concerning Company performance,
strategy, operations, initiatives and developments in the industry; working with
outside accounting, audit, tax, SOX, legal counsel, advisors, and other vendors
appropriate; and travel as needed and requested by the Company.

 

(b)               Executive shall perform his duties and responsibilities to the
best of his professional skill and ability. In all such matters, Executive will
act in good faith, in the best interests of the Company.

 

(c)               Executive’s employment under this Agreement shall commence on
the date first set forth above (the “Commencement Date”). Executive’s employment
shall continue thereafter until the third anniversary of the Commencement Date
(the “Initial Term”); and shall be automatically extended for one (1) additional
year (a “Renewal Term”) at the end of the Initial Term, and an additional one
(1) year Renewal Term at the end of each Renewal Term (the last day of the
Initial Term and each such Renewal Term is referred to herein as a “Term Date”),
unless either Party provides written notice to the other of its non-renewal of
this Agreement not later than sixty (60) days prior to a Term Date, or
Executive’s employment is terminated sooner under paragraph 3 of this Agreement.
The period during which Executive’s employment continues in effect pursuant to
this Agreement is hereinafter referred to as the Employment Period.

 



 

 

 

2.Compensation: During the Employment Period, Executive shall be compensated as
follows:

 

(a)               Base Salary: As used in this Agreement, the term “Base Salary”
refers to the annual amount of Executive’s salary, and does not include any
other amounts. For example, Base Salary does not include option or incentive
compensation or bonus awards. For the services to be rendered by Executive, the
Company agrees to pay Executive a Base Salary of $320,000 per year effective
April 1, 2017, subject to all payroll deductions as required by law. Executive’s
Base Salary shall be reviewed annually, and may be increased, but not decreased,
throughout the Employment Period.

 

(b)               Incentive Compensation: The Executive shall participate in the
Company’s Incentive Compensation Plan.

 

(d)               Options: On the Commencement Date, the Company shall provide
Executive with an initial grant of options for 150,000 shares of the Company’s
common stock, at current market value, which shall vest as follows: (i) options
for 75,000 shares shall vest on a pro-rata basis over the Initial Term (“Time
Release Options”); and (ii) options for 75,000 shares over the Initial Term
(“Performance Options”). The Performance Options will vest based on
performance-based criteria a listed below for the next three complete fiscal
years) at the rate of 25,000 per year. The performance-based criteria listed
below are based upon the company meeting one or more of its strategic goals,
which include, but are not limited to:

 

●Achieving working operational harmony amongst the business in terms of:

 

oOperational proficiency (people and systems work very well together, keeping
people highly productive) oDefined clear objectives (each manager has clear
objectives to meet and exceed on a daily/weekly/monthly basis) oReporting
(regular and consistent operational reports that communicate the performance and
productivity of the key activities of the company) oOne-down manager development
(raise the game of our key players and their team members)

 

●Achieving the Key Company Objectives for 2017 as stated, and as developed for
2018 and 2019.

 

●Achieving a stock price goals of:

 

  o For the year ended 12/31/2017--$15.00 per share   o For the year ended
12/31/2018--$20.00 per share   o For the year ended 12/31/2019--$25.00 per share

 

●Achieving insurance policy portfolio ending face value of policy benefits of:

 

  o For the year ended 12/31/2017--$1.SOB   o For the year ended
12/3l/2018--$2.25B   o For the year ended 12/31/2019--$3.OOB

 



 Page 2

 

 

The Chief Executive Officer, in his sole discretion, may annually vest some, or
all of the available Performance Options based upon the achievement of one or
more of other strategic and/or operational goals. The options will be eligible
to vest 25,000 annually over the next three years beginning with the fiscal year
ended December 31, 2017. Each year stands alone and those performance options
not vested will expire.

 

All options shall become fully vested immediately prior to a Change in Control
as defined below. As used in this Agreement, the term “Change in Control” shall
mean: (i) the sale of substantially all of the assets of the Company to another
person or entity (other than a subsidiary or other affiliate of the Company),
(ii) the acquisition of actual or beneficial ownership of more than fifty
percent of the total combined voting power of all classes of Company stock
entitled to vote by a person or group of persons acting in concert (other than a
subsidiary or other affiliate of the Company) who did not own more than fifty
percent of such on the date of this Agreement, or (iii) the merger of the
Company into another entity (other than a subsidiary or other affiliate of the
Company), where the Company’s shareholders (determined as of the date of merger)
own (directly or indirectly) less than fifty percent of the shares of the
surviving entity.

 

(e)               Benefit Plans and Programs: Beginning on the Commencement
Date, Executive shall be entitled to participate in all employee benefit plans
and programs made available by the Company to the Company’s executive employees
generally, including, without limitation: health insurance, dental insurance,
life insurance, disability insurance, 40l k plan and health spending account
(HSA) plan. During the Employment Period, the Company shall the same portion of
the costs of such benefits and programs as other senior executive employees for
Executive. In the event that the provision of, or payment for, such benefits is
prohibited or otherwise adversely impacted by the Patient Protection and
Affordable Care Act or other similar laws, the Parties shall negotiate in good
faith to determine an equitable benefit in lieu thereof.

 

(f)                Vacation and Personal Days: Executive shall accrue standard
paid vacation during the Employment Period.

 

(g)               Reimbursement: Executive is authorized to incur reasonable
expenses in carrying out the Executive’s duties for the Company under this
Agreement and shall be entitled to reimbursement for all reasonable business
expenses that Executive incurs during the Employment Period.

 

3.Termination of Employment:

 

(a)               Terms Applicable to Any Type of Termination: In the event of a
termination of Executive’s employment, the Company shall pay Executive: (A) any
unpaid Base Salary on the Company’s regular payday, prorated to the effective
date of termination; and (B) the dollar value of all accrued and unused vacation
benefits based upon Executive’s Base Salary. The Company shall also reimburse
Executive in accordance with and subject to the requirements of the Company’s
expense reimbursement practices for any reasonable and necessary business
expenses incurred by Executive on behalf of the Company on or before the date on
which his employment terminates, and reported and properly documented on expense
reports.

 

(b)               Termination Without Cause: The Company shall have the right to
terminate Executive’s employment without cause during the Employment Period upon
notice to Executive. In the event of a Termination Without Cause, the Company
will pay Executive severance compensation in an amount equal to the annual
amount of Executive’s Base Salary in effect on the date on which Executive’s
employment is terminated, payable in a lump sum within thirty (30) days after
the date of the termination. If Executive is eligible for and elects to continue
group health coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985 (“COBRA”). The Company will also pay Executive a bonus under the
Incentive Compensation Plan prorated based upon the number of days for which
Executive was employed during the period for which such payments are made (e.g.,
quarter), and any Options or other equity incentives which have been granted to
Executive shall fully vest on the date of termination.

 



 Page 3

 

 

(c)               Termination For Cause: The Company shall have the right
immediately to terminate Executive’s employment for cause during the Employment
Period upon notice to Executive.

 

(i)        Termination For Cause shall mean:

 

(A)          A breach by Executive of any term of this Agreement or of
Executive’s fiduciary duties to the Company, which breach remains uncured more
than thirty (30) days after Executive receives written notice from Company
specifying such breach;

 

(B)          The neglect of Executive’s duties or responsibilities as Chief
Financial Officer which remains uncured more than thirty (30) days after
Executive receives written notice from Company specifying such neglect;

 

(C)          The failure to perform at satisfactory levels with respect to the
duties and responsibilities which remain uncured after Executive receives
written notice from Company specifying such performance failure (a “Performance
Notice”);

 

(D)          Executive’s violation of any law, statute or regulation relating to
the operation of the Company’s business; or

 

(E)          The commission of, or conviction for (or its procedural
equivalent), or the entering of a guilty plea or plea of no contest with respect
to, a crime or any conduct of Executive which involves moral turpitude.

 

(ii)       If Executive’s employment is Terminated For Cause, except as set
forth in subparagraph 3(a), the Company shall have no obligation to make
payments of any kind to Executive.

 

(d)               Resignation for Good Reason: Executive shall have the right to
resign from employment with the Company for Good Reason during the Employment
Period upon notice to the Company.

 

(i)        As used in this Agreement, the term “Good Reason” means (a) a breach
of this Agreement by the Company which breach, where curable, has not been cured
within thirty (30) days after written notice to the Company setting forth the
particulars of such alleged breach; (b) a reduction in Executive’s Base Salary;
(c) assignment to Executive of duties inconsistent with the Executive’s
position, or a diminution in Executive’s authority, responsibility, status,
title, or offices; (d) a Change in Control; and (e) the failure of the Company
to comply fully with its obligations under subparagraph 9(d) of this Agreement.
The Executive shall not be able to resign for Good Reason for a period of four
(4) months once the Executive has been provided a Performance Notice under
Section 3(c)(i)(C) until such time the Company has agreed in writing that such
performance has been cured (a “Remedied Notice”).

 



 Page 4

 

 

(ii)       In the event of a Resignation for Good Reason, Executive shall be
entitled to all payments and other benefits provided under subparagraphs 3(a)
and 3(b) above.

 

(e)               Voluntary Resignation: Executive may voluntarily resign
Executive’s employment under this Agreement without Good Reason at any time;
however Executive agrees to provide at least thirty (30) days advance written
notice to the Company.

 

(f)               Death: If Executive’s employment ends through Executive’s
death, Executive shall be entitled to all payments and other benefits provided
under subparagraph 3(a) above. The Company will also pay Executive’s estate a
bonus under the Incentive Compensation Plan prorated based upon the number of
days for which Executive was employed during the period for which such payments
are made (e.g., quarter).

 

4.Confidential Information:

 

(a)               Confidential Information: As used in this Agreement, the term
“Confidential Information” means information in whatever form, pertaining to the
business of the Company that is not generally known outside of the Company, or
that is known outside of the Company through improper means. Without limiting
the foregoing definition, Confidential Information includes, but is not limited
to: (i) technical information, formulas, teaching and development techniques,
methodologies, processes, trade secrets, computer programs, electronic codes,
designs, product development information, inventions, improvements, and research
projects; (ii) information about finances, costs, profits, markets, proposals,
sales, and lists of customers or clients; (iii) business, marketing, and
strategic plans; and (iv) employee personnel files and compensation information.

 

(b)               Non-Disclosure of Confidential Information: During the
Employment Period, Executive agrees to hold all Confidential Information in
strict confidence and trust for the sole benefit of the Company and Executive
agrees that Executive will not disclose any Confidential Information, directly
or indirectly, to anyone outside of the Company, and Executive will not use,
copy, publish, summarize, or remove from Company premises Confidential
Information except to the extent necessary to carry out Executive’s
responsibilities as an employee of the Company. After Executive’s employment
with the Company ends, Executive will not, directly or indirectly, use or
disclose any Confidential Information to any person or entity, except as
authorized in advance by an officer of the Company in writing. The restrictions
in this subparagraph, however, will not apply to Confidential Information that
is or has become known to the public generally through no fault of or breach by
Executive, or was previously known to Executive other than as a result of
employment with the Company.

 



 Page 5

 

 



5.Non-Solicitation Covenants:

 

(a)               Non-Solicitation of Employees: Executive agrees that, during
the Employment Period, and for a period of twenty-four (24) months following the
termination of Executive’s employment, regardless of the reason for such
termination, Executive will not, directly or indirectly, solicit, or attempt to
solicit, for employment, with Executive or with any other person or entity, any
employee of the Company.

 

(b)               Non-Solicitation of Customers or Financing Relationships:
Executive agrees that, during the Employment Period, and for a period of twelve
months following the termination of Executive’s employment, regardless of the
reason for such termination, Executive will not, directly or indirectly, solicit
any business that the Company was engaged in during the twelve (12) months prior
to Executive’s termination, for Executive, or for any other person or entity,
from any client or financing relationship of the Company with which Executive
had contact within the twelve (12) months prior to the termination of
Executive’s employment with the Company or concerning which Executive had access
to Confidential Information, during and by virtue of Executive’s employment with
the Company.

 

6.Resolution of Disputes:

 

(a)                Mediation. Should the Parties to this Agreement have any
dispute as to any aspect of this Agreement, or arising out of, or related to or
connected with Executive’s employment, compensation or benefits, or the
termination thereof, the Parties will make a good faith attempt to resolve any
and all claims and disputes by submitting them to mediation in Minneapolis,
Minnesota before resorting to arbitration or any other dispute resolution
procedure. The mediation of any claim or dispute must be conducted in accordance
with the then-current American Arbitration Association (“AAA”) national rules
for the resolution of employment disputes pertaining to mediation, by a mediator
who has had both training and experience as a mediator of general employment and
commercial matters. If the Parties cannot agree on a mediator, then the mediator
will be selected by the AAA in accordance with the criteria described in this
provision. Within thirty (30) days after the selection of the mediator, the
Parties and, if they choose, their respective attorneys will meet with the
mediator for one mediation session of at least four hours. If the claim or
dispute cannot be settled during such mediation session or mutually agreed
continuation of the session, either party may give the mediator and the other
party to the claim or dispute written notice declaring the end of the mediation
process. All discussions connected with this mediation provision will be
confidential and treated as compromise and settlement discussions. Nothing
disclosed in such discussions, which is not independently discoverable, may be
used for any purpose in any later proceeding. The Company shall pay the filing
fees and costs for the mediator.

 

(b)               Arbitration. If any dispute has not been resolved by Mediation
as provided in subparagraph 6(a) of this Agreement, the Parties will submit such
dispute to final and binding arbitration pursuant to the then-current AAA
national rules for the resolution of employment disputes before a neutral
arbitrator selected from the list of Arbitrators. THE PARTIES EXPRESSLY AGREE
THAT SUCH ARBITRATION SHALL BE THE EXCLUSIVE REMEDY FOR ANY DISPUTE INVOLVING
THIS AGREEMENT, THE EXECUTIVE’S EMPLOYMENT, TERMINATION, COMPENSATION, OR
BENEFITS AND HEREBY EXPRESSLY WAIVE ANY RIGHT THEY HAVE, OR MAY HAVE, TO A COURT
TRIAL OR A JURY TRIAL OF ANY SUCH DISPUTE. In making an award, the arbitrator
shall have no power to add to, delete from or modify this Agreement, or to
enforce purported unwritten or prior agreements, or to construe implied terms or
covenants into the Agreement. In reaching a decision, the arbitrator shall
adhere to the relevant law and applicable precedent, and shall have no power to
vary therefrom. In construing this Agreement, its language shall be given a fair
and reasonable construction in accordance with the intention of the parties and
without regard to which party drafted it. At the time of issuing a decision, the
arbitrator shall (in the decision or separately) make specific findings of fact,
and shall set forth such facts as support the decision, as well as conclusions
of law, and the reasons and bases for the opinion. In the event the arbitrator
exceeds the powers or jurisdiction here conferred, or fails to issue a decision
in conformance herewith, it is specifically agreed that the aggrieved party may
petition a court of competent jurisdiction to correct or vacate such award, and
that the arbitrator’s act of exceeding his or her powers shall be grounds for
granting such relief. If any one or more provisions of this arbitration clause
shall for any reason be held invalid or unenforceable, it is the specific intent
of the parties that such provisions shall be modified to the minimum extent
necessary to make it or its application valid and enforceable.

 



 Page 6

 

 

7.Jurisdiction and Venue:

 

To the extent that either party is permitted to file any action in court that
involves any aspect of this Agreement, or arises out of, or is related to or
connected with Executive’s employment, compensation or benefits, or the
termination thereof, the parties agree that such action must be brought in
either federal court in Minnesota, or in state courts of the Fourth Judicial
District (Hennepin County), and the parties irrevocably consent to jurisdiction
and venue in such courts.

 

8.Attorneys’ Fees:

 

Should any arbitration or litigation commence between the parties concerning
this Agreement or the rights and obligations of either party, whether it be an
action for damages, equitable or declaratory relief, the prevailing party in any
arbitration or litigation shall be entitled to, as an element of its costs, in
addition to other relief as may be granted by the arbitrator or court,
reasonable sums as and for attorneys’ fees, or such prevailing party may recover
such attorneys’ fees in a separate action brought for that purpose, in
accordance with applicable law.

 

9.Miscellaneous Provisions:

 

(a)               All payments required to be made by the Company to Executive
(or his heirs, executors, administrators, or estate) shall be subject to the
withholding of such amounts, if any, relating to federal, state and local taxes
and other payroll deductions as the Company may reasonably determine it should
withhold pursuant to any applicable law, regulation or order.

 

(b)               The Company’s or Executive’s refraining from exercising any
right under this Agreement for a reasonable period of time when it is
permissible for the Company or Executive to exercise such right shall not
constitute a waiver by either of them of any such right, unless so provided in a
writing signed by both Parties and shall not prevent the Company or Executive
from exercising any such right at any time.

 

(c)               Executive agrees to keep the financial terms of this Agreement
confidential; provided, however, that Executive may disclose the financial terms
of this Agreement to his attorney, accountant, financial advisor and spouse, and
to government agencies for the purpose of payment or collection of taxes or
application for unemployment compensation benefits. Executive may also disclose
the financial terms of this Agreement if required to do so by lawful subpoena,
in any proceeding to enforce the terms of this Agreement, or in any mediation or
arbitration under the terms of this Agreement. Executive may also disclose the
existence and terms of the covenants in paragraphs 4 and 5 of this Agreement to
any prospective or subsequent employer.



 



 Page 7

 

 

(d)               If any claim is asserted or any litigation is threatened or
pursued against Executive by a previous employer or an affiliate of a previous
employer related to Executive’s previous employment, the Company shall either:
(i) defend and indemnify Executive, and hold Executive harmless, against and in
respect of any and all such demands, judgments, costs, and expenses (including
reasonable attorneys’ fees), losses, and damages arising from such claim or
litigation; or (ii) terminate Executive’s employment Without Cause as provided
under subparagraph 3(b) of this Agreement.

 

(e)               Notwithstanding anything in this Agreement to the contrary,
all payments to be made upon a termination of employment under this Agreement
shall only be made upon a “separation from service” within the meaning of
Section 409A of the Internal Revenue Code (the “Code”). To the maximum extent
permitted under Section 409A of the Code and its corresponding regulations, the
cash severance benefits payable under this Agreement are intended to meet the
requirements of the short-term deferral exemption under Section 409A of the Code
and the “separation pay exception” under Treas. Reg. §1.409A-1(b)(9)(iii). For
purposes of the application of Treas. Reg. § 1.409A-l(b)(4)(or any successor
provision), each payment in a series of payments to the Executive will be deemed
a separate payment. With respect to any expense, reimbursement or in-kind
benefit provided pursuant to this Agreement that constitutes a “deferral of
compensation” within the meaning of Section 409A of the Code and its
implementing regulations and guidance, (i) the expenses eligible for
reimbursement or in-kind benefits provided to the Executive must be incurred
during the Employment Period (or applicable survival period), (ii) the amount of
expenses eligible for reimbursement or in-kind benefits provided to the
Executive during any calendar year will not affect the amount of expenses
eligible for reimbursement or in-kind benefits provided to the Executive in any
other calendar year, (iii) the reimbursements for expenses for which the
Executive is entitled to be reimbursed shall be made on or before the last day
of the calendar year following the calendar year in which the applicable expense
is incurred, and (iv) the right to payment or reimbursement or in-kind benefits
hereunder may not be liquidated or exchanged for any other benefit.

 

(f)               All notices and other communications required or permitted to
be given under this Agreement shall be in writing and shall be deemed to have
been given if delivered personally or sent by Federal Express or UPS next-day
delivery, or by certified express mail, return receipt requested, postage
prepaid, to the parties to this Agreement as the following addresses or to such
other address as either party may specify by notice to the other:

 

If to the Company:

 

Chief Executive Officer

GWG Holdings, Inc.

220 S 6th St #1200

Minneapolis, MN 55415

 

If to the Executive:

 

William B. Acheson

7255 Laketown Parkway

Waconia, MN, 55387

952-201-9211



 



 Page 8

 

 

10.Prior Obligations and Information of Others:

 

(a)               Prior Obligations: Executive represents and warrants that he
is free to enter into this Agreement and accept employment with the Company upon
the terms and conditions set forth in this Agreement, and that the terms and
conditions in this Agreement will not cause Executive to violate any obligation
that Executive owes to any prior employer.

 

(b)              Information of Others: During Executive’s employment with the
Company, Executive will not disclose to the Company, or use, or induce the
Company to use, any confidential or proprietary information of any prior
employer in violation of any obligation that Executive owes to such prior
employer.

 

11.Effective Date: Each of the Parties is signing this Agreement with the intent
to be legally bound by it. This Agreement shall become effective upon the date
on which Executive executes a copy of this Agreement that has already been
signed by the Chief Executive Officer on behalf of the Company, and delivers the
executed Agreement to the Company.

 

12.Construction: Except as may be expressly provided herein, the validity,
interpretation, construction, performance and enforceability of this Agreement
shall be governed in all respects by the laws of the State of Minnesota, without
application of its conflict of laws principles.

 

13.Successors and Assigns: This Agreement shall be binding upon the Parties’
heirs, successors and assigns. The obligations and covenants of the Executive
under this Agreement, being personal, may not be delegated or assigned.

 

14.Severability: If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction or by an arbitrator, the
other provisions of this Agreement will remain in full force and effect. Any
provision of this Agreement held invalid or unenforceable only in part or degree
will remain in full force and effect to the extent not held invalid or
unenforceable.

 

15.Entire Agreement: This Agreement is the entire agreement between the parties
concerning the terms of Executive’s employment and supersedes any and all prior
agreements or understandings between them concerning its subject matter, oral or
written. This Agreement may be not changed or terminated orally, and no change,
termination or attempted waiver of any of the provisions hereof shall be binding
unless in writing signed by Executive and the President.

 

16.No Waiver: The waiver by either party of any term, condition or provision of
this Agreement shall not be construed as a waiver of any other or subsequent
term, condition or provision of this Agreement.

 

17.Voluntary Agreement: Executive and the Company represent and agree that each
has reviewed all aspects of this Agreement, each has carefully read and fully
understands all provisions of this Agreement, each has had opportunity to review
any and all aspects of this Agreement with the legal, tax, or other advisors of
such patty’s choice, and each is voluntarily entering into this Agreement.

 



 Page 9

 

 

18.Photocopies: Photocopies of this signed Agreement are as binding and as
legally enforceable as a signed original.

 

  For GWG Holdings, Inc.         By: /s/ Jon Sabes     Jon Sabes          
June  28, 2017     Date         By: /s/ William Acheson     William Acheson    
      June  28, 2017     Date

 



 Page 10

 

 

EXHIBIT A

 

The duties and responsibilities will include those duties and responsibilities
normally associated with and appropriate for someone in the position of Chief
Financial Officer and Executive Vice President shall include, but not be
limited, to:

 

●Creating and communicating the Company’s vision, mission, and overall direction
to various constituencies, including but not to be limited to employees,
shareholders, investors, bankers, and industry participants.

 

●Leading, guiding, directing, and evaluating the work of other Company leaders
and employees to help the Company to achieve and exceed strategic and operating
goals.

 

●Formulating and implementing the strategic plan that guides the direction of
the business, including a responsibility for formulating overall legal,
regulatory and legislative strategies, policies and tactics for the
organization.

 

●Forming, staffing, guiding, leading, and managing the Company sufficient to
accomplish the strategic plan of the business.

 

●Evaluating the success of the organization.

 

●Maintaining awareness of both the external and internal competitive landscape,
opportunities for expansion, customers, markets, new industry developments and
standards, and so forth.

 

●Advising the Board of Directors (“Board”) and the Chief Executive Officer
concerning such matters as Company initiatives and developments in the industry,
while helping the Board understand any significant, complex or unique business
issues;

 

●Plan, develop, organize, implement, direct and evaluate the organization’s
fiscal function and performance.

 

●Participate in the development of the corporation’s strategic plans.

 

●Evaluate and advise on the impact of long range planning, introduction of new
programs/strategies and regulatory action.

 

●Develop credibility for the finance group by providing timely and accurate
analysis of budgets, financial reports and financial trends in order to assist
the Board and senior executives in performing their responsibilities.

 

●Enhance and/or develop, implement and enforce policies and procedures of the
organization by way of systems that will improve the overall operation and
effectiveness of the corporation.

 

●Establish credibility throughout the organization and with the Board as an
effective developer of solutions to business challenges.

 

●Provide technical financial advice and knowledge to others within the financial
discipline.

 



 Page 11

 

 

●Continual improvement of the budgeting process through education of department
managers on financial issues impacting their budgets.

 

●Provide strategic financial input and leadership on decision making issues
affecting the organization; i.e., evaluation of potential alliances acquisitions
and/or mergers and pension funds and investments.

 

●Optimize the handling of bank and deposit relationships and initiate
appropriate strategies to enhance cash position.

 

●Develop a reliable cash flow projection process and reporting mechanism, which
includes minimum cash threshold to meet operating needs.

 

●Be an advisor from the financial perspective on any contracts into which the
Corporation may enter.

 

●Evaluation of the finance division structure and team plan for continual
improvement of the efficiency and effectiveness of the group as well as
providing individuals with professional and personal growth with emphasis on
opportunities (where possible) of individuals.

 

 

 Page 12



 

